DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status
This Office Action is in response to the remarks and amendments filed on 8/30/2021.  The objections to the specification and claims have been withdrawn. Claims 1, 3-11, 13-17, 19-20 remain pending for consideration on the merits.  
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-12, 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinxian et al (CN 104833139).
Regarding claim 1, Jinxian teaches an air conditioner oil separator (abstract), comprising: a gas inlet (1) for introducing a refrigerant (refrigerant, paragraph 6, pg. 3) to be separated, a gas outlet (4) for outputting a separated refrigerant (separating, paragraph 3, pg. 5), and a filter component (101, 102) disposed at the gas outlet; the filter component comprises: a first filter area (range in holes, paragraphs 3-4, 10, pg. 4); a second filter area (range in holes, paragraph 3-4, pg. 4), which is closer to the gas inlet than the first filter area; and a third filter area (range in holes, paragraph 3-4, 10, pg. 4, understood the change in size would create different filter areas), which is closer to the gas inlet than the second filter area (range in holes, paragraph 3-4, 10, pg. 4, understood the change in size would create different filter areas); wherein a separation efficiency of the first filter area for the refrigerant is lower than a separation efficiency of the second filter area for the refrigerant (para. 3, pg. 4, hole near to 1 is smaller 
Regarding claims 2, 12, 18, Jinxian teaches herein the separation efficiency of the third filter area for the refrigerant is higher than a separation efficiency of the first filter area for the refrigerant (holes in flow plates gradually increase from middle to left and right sides (third to first filter area) understood efficiency would be better with smaller holes).
Regarding claims 7 and 17, Jinxian teaches the first filter area, the second filter area and the third filter area are arranged side by side in a direction close to the gas inlet (Fig. 2).
Regarding claim 8, Jinxian teaches a condenser (Fig. 1), comprising: a housing (3); the air conditioner oil separator as claimed in claim 1 being disposed in the housing (see claim 1), and the gas outlet communicating with an inner cavity of the housing; and a pipeline (Unnumbered tubes, Fig. 1), which is disposed in the housing and is used for a medium for heat exchange with a refrigerant discharged from the gas outlet to flow (paragraph 2, pg. 5).
Regarding claim 9, Jinxian teaches the pipeline comprises: a first pipeline (pipe illustrated in Fig. 1), a first end of the first pipeline being used for introducing the medium for heat exchange with the refrigerant (would be connected with an inlet as normal shell/tube heat exchanger); and a second pipeline (pipe illustrated in Fig. 1), a first end of the second pipeline being used for outputting a medium (condensed liquid undergoes heat exchange with the heat exchange tubes, one of ordinary skill would recognize a medium would be within the tubes, 
Regarding claim 10, Jinxian teaches the first pipeline and the second pipeline are respectively disposed at two sides of the air conditioner oil separator (Figs. 1-4).
Regarding claim 11, Jinxian teaches an air conditioner (paragraphs 1-3, pg. 1), comprising: a compressor (compressor, paragraph 2, pg. 5), which is provided with a gas outlet (refrigerant from compressor, paragraph 2, pg. 5) for outputting compressed refrigerant; and the air conditioner oil separator as claimed in claim 1 (see rejection of claim 1), wherein the gas inlet of the air conditioner oil separator communicates with an exhaust port of the compressor (refrigerant from compressor enters the 15, paragraph 2, pg. 5).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 13-14, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinxian, and further in view of Crouse (US 2003/0014951).
Regarding claims 3, 13 and 19, Jinxian teaches the invention as described above but fails to explicitly teach wherein a thickness or a density of a filter component of the second filter area is greater than that of a filter component of the first filter area; the thickness or the density of the filter component of the second filter area is greater than that of a filter component of the third filter area; and the thickness or the density of the filter component of the third filter area is greater than that of the filter component of the first filter area.
However, Crouse teaches a thickness or a density of a filter component (35) of the second filter area (42) is greater (understood the materials listed would be denser or thicker than the 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the separator of Jinxian to include a thickness or a density of a filter component of the second filter area is greater than that of a filter component of the first filter area; the thickness or the density of the filter component of the second filter area is greater than that of a filter component of the third filter area; and the thickness or the density of the filter component of the third filter area is greater than that of the filter component of the first filter area in view of the teachings of Crouse to efficiently separate the oil droplets. 
Regarding claims 4, 14 and 20, the combined teachings teach a material of the second filter area (35 of Crouse) is different from a material of the first filter area (36, 38, 40 of Crouse), so that a separation efficiency of the second filter area is greater than a separation efficiency of the first filter area  (understood the materials listed would be denser or thicker than the lattice structure, paragraph 0016 of Crouse); the material of the second filter area (35 of Crouse) is different from a material of the third filter area (37 of Crouse), so that the separation efficiency of the second filter area is greater than a separation efficiency of the third filter area (paragraphs 0016-0017, understood the coarse material would be thicker or denser than the fine material and the coarse material would separate better of Crouse); and the material of the third filter area (37 .
Claims 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jinxian, and further in view of De Larminat (US 20130522308).
Regarding claims 5 and 15, Jinxian teaches the invention as described above but fails to explicitly teach wherein the gas outlet comprises a first gas outlet and a second gas outlet respectively at two sides of the gas inlet.
However, De Larminat teaches the gas outlet comprises a first gas outlet (, Fig. 7) and a second gas outlet (6, Fig. 7) respectively at two sides of the gas inlet (Fig. 7) to provide a vessel of smaller diameter will typically radiate less noise, because there is less potential for wall resonance in a shell of smaller diameter.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the separator of Jinxian to include a wherein the gas outlet comprises a first gas outlet and a second gas outlet respectively at two sides of the gas inlet in view of the teachings of De Larminat to provide a vessel of smaller diameter will typically radiate less noise, because there is less potential for wall resonance in a shell of smaller diameter. 
Regarding claims 6 and 16, the combined teachings teach both the gas inlet (4, fig. 7 of De Larminat) and the gas outlet (6, Fig. 7 of De Larminat) are disposed on a top of the air conditioner oil separator.
Response to Arguments
Applicant's arguments filed the reply have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the Jinxian does not teach “the separation efficiency of the third filter area for the refrigerant is higher than a separation efficiency of the first filter area for the refrigerant”, the Examiner disagrees. Jinxian discloses the aperture of the through hole near the refrigerant inlet 1 on the current equalizing plate is smaller than the aperture of the through hole away from the refrigerant inlet 1, that is, the hole on the current sharing plate is gradual. In the present embodiment, the flow equalizing plates are arranged to be opposite to the filter, and are disposed symmetrically on the left and right sides of the inlet, and the holes on the flow plates 101 and 102 gradually increase from the middle to the left and right sides. As a result Jinxian discloses the separation efficiency is higher closer to the inlet (i.e. the third filter area) than the first filter area (i.e. area away from the inlet). Therefore, the applicant’s arguments are unpersuasive and the rejection is maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763